Citation Nr: 0606232	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-05 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1973 to March 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico, that denied the above 
claim.

In August 2003, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

The veteran's psychiatric disorder did not result from 
disease or injury in service, did not have its onset during 
within any prescribed presumptive period, and is not 
otherwise related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in March 2001.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  An additional letter was sent in May 2004.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records, and private medical records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examinations in March 2001 and March 2005.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection for certain chronic disorders, such as 
psychoses, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of all the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
psychiatric disorder.  

Service medical records are negative for any complaints, 
treatment, or findings of a psychiatric disorder.  Service 
records reveal that the veteran was discharged for repeated 
difficulty in learning military subjects and, as a result, 
showed a lack of aptitude to be a satisfactory soldier.  
Service records specifically stated that the veteran's 
discharge was not by reason of a physical disability.  

Following service, the RO received a letter dated June 1982 
from Dr. Maximo Beras Goyco, which stated that he treated the 
veteran since June 1980 until September 1980 and had 
diagnosed him as having anxiety neurosis.  Medical records 
from the City of San Juan Department of Health and Welfare 
dated March 1985 show that the veteran complained of a 
history of nervousness and insomnia.  

The record also shows that the veteran received VA medical 
treatment.  Treatment records from May 1988 to April 2004 
show that the veteran was diagnosed as having major 
depression in May 1988 and major depressive disorder, 
recurrent, in October 2000.  In March 2001, the veteran was 
afforded a VA examination in which veteran was diagnosed as 
having depressive disorder, not otherwise specified.  In 
March 2005, the veteran was afforded another VA examination.  
The claims file was reviewed and the veteran was diagnosed as 
having major depressive disorder, recurrent, severe with 
psychotic features.  The examiner stated the onset of his 
major depressive disorder was in 1988, when the veteran was 
evaluated at the VA Medical Center.  The examiner opined that 
as there was no evidence of psychiatric treatment or 
psychiatric diagnosis in the claims folder during service or 
one year following discharge,  his depressive disorder was 
not related to service.  

The Board has reviewed all of the evidence in the veteran's 
claims file and finds that there is no persuasive medical 
evidence of record showing that the veteran's psychiatric 
disorder had its onset during active service or within one 
year of his separation from active service, or is related to 
any in-service disease or injury.  The service medical 
records do not indicate that he had a psychiatric disorder in 
service and he did not receive any type of psychiatric 
treatment until 1980, 6 years following service.  See Maxson 
v. West, 12  Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000).  The VA examiner provided a definitive opinion 
that the veteran's current disability was not related to 
active service.  The examiner provided a rationale and cited 
to specific evidence in the file as support for his opinion.  
The opinion was based upon review of the claims file and a 
mental examination, and is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board is aware that a VA examiner in October 2000 stated 
that the veteran's psychiatric symptomatology "started while 
on active duty also patient was hospitalized in one occasion 
due to major depression."  However, there is no indication 
that this examiner reviewed the claims folder, including the 
service medical records, and no rationale was provided for 
the opinion.  Rather, it appears that the examiner was merely 
recording a history as provided by the veteran.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, the 
opinion is not found to be persuasive.

The evidence does not show that the veteran was diagnosed 
with a psychiatric disorder within one year following his 
separation from service.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

The Board notes that the veteran contends that his depression 
began in service and he was discharged for that condition.  
However, neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, there is no record of a diagnosis of a psychiatric 
disorder in service, and there is no persuasive medical 
evidence showing that a psychiatric disorder is related to 
service.  Consequently, the Board must find that the 
preponderance of evidence is against the claim; the benefit-
of-the-doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107.


ORDER

Entitlement for service connection for a psychiatric disorder 
is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


